DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on February 13, 2017. It is noted, however, that applicant has not filed a certified copy of the FR 1751141 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on July 18, 2019 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Specification
The abstract of the disclosure is objected to because too many words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
	a) means of hinges…in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


It is noted that the claim term “means of a connection member” passes the 3-prong test (MPEP 2181), and thus it has been interpreted to invoke USC 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “means of hinges” where the hinges each comprise an attachment member, however the attachment members receive a “hinging member” which is unclear as to what constitutes a hinge since the attachment members are part of the hinge, but they also receive the hinge members (hinges)? Examiner 
	As to claim 1, the claim recites “sliding ring or equivalent member” (lines 12, 13) which is exemplary language and is unclear what is meant by “or equivalent member” (MPEP 2173.05(d)).
	As to claim 1, the claim recites “the free end of said attachment member” (line 14-15), however claim 1 recites “each attachment member receiving a hinging member having a respective free end” (line 5-6) which appears to require the hinging member(s) to have the free end, not the attachment member(s).  Examiner suggests clarifying whether it is the attachment member that has the free end or the hinging member.  Claim 2 suggests it is the attachment member which agrees with lines 14-15 but not with lines 5-6.
	As to claims 1-6, the claims uses various plural and singular nouns in combination with “each” or “said” which creates confusion as to whether there is a singular element, plural elements, plural elements associated with a singular element, etc.  For example “each attachment member receiving a hinging member having a respective free end provided with a hinge pin, said hinge pins…” is unclear as to whether antecedence exists with “said hinge pins” which is plural, and refers to “a hinge pin” which is attributed to “each…”, however, it is possible only one hinge pin has been introduced - i.e. a hinge pin for a hinging member, or a hinge pin shared between each attachment member.  Examiner suggests reviewing the claims and ensuring the plurals and singulars are clear especially when introducing “each” type language.
claim 3, the claim recites “the surface of said free ends” which lacks antecedent basis for “the surface”.  Claim 2 states the free ends are parallelepipedal which would suggest several surfaces, thus it is unclear what is “the surface” of a free end.
	As to claim 4, the claim recites “to be received in the recess on the one hand, when the temple is open and, on the other hand” is unclear as this appears to be a translation issue/idiomatic English.  For purposes of compact prosecution, Examiner will interpret the claim to mean the width of the recess allows the receiving the protrusion when the temple is open and also when the temple is folded back.
	As to claim 5, the claim recites “the level of the planar surface” which lacks antecedent basis.
	As to claim 6, the claim recites “the surface of the free ends” which lacks antecedent basis.
	Claims 2-6 are rejected as depending on claims 1, 2, 3, and/or 4.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 1, although the prior art teaches (see citations below) spectacle frames with hinges, the prior art taken either singularly or in combination fails to 
	Claims 2-6 would be allowable as per their dependency on claim 1 as well as if rewritten or amended to overcome the USC 112(b) rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chene et al. (US 2009/0047061); Chang (US 7,318,252); Huang (US 2006/0179609); Lo (US 6,353,965); Guy et al. (US 5,018,242); Sartor (US 6,336,251); Ifergan (US 7,380,935); Ifergan (US 7,637,609); Delamour et al. (US 8,757,796); Montalban (US 2017/0139229); Thiele (US 7,222,960); Delorme (US 5,115,540); Montalban (US 6,152,562); Lee (US 7,077,518); Buchegger (US 7,874,042); Wang (US 9,459,466); Dei Negri et al. (US 2003/0020867); Guenin (US 4,005,930); Yang et al. (US 10,365,501) are cited as examples of spectacle hinges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 18, 2021